     Case 2:18-cr-00134 Document 90 Filed 10/29/18 Page 1 of 3 PageID #: 1780



                       UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   CHARLESTON



UNITED STATES OF AMERICA


v.                                                          CRIMINAL NO. 2:18-cr-00134


ALLEN H. LOUGHRY II


                      UNITED STATES MOTION FOR TIME TO FILE
                       RESPONSE TO MOTION FOR NEW TRIAL

       1.      On Friday, October 26, 2018, defendant Allen H. Loughry II submitted to the Court

a motion for new trial, as an attachment to a motion to file the motion for new trial under seal.

       2.      In his motion for new trial, defendant Loughry noted he has requested a transcript

of a portion of the trial proceedings on an expedited basis. Defendant Loughry has also asked the

Court to allow for additional briefing after receipt of the transcript.

       3.      In the absence of the transcript, defendant Loughry bases his motion for new trial

upon information and belief, see, e.g., Motion for New Trial, ¶ 8, as well as the attachments to that

motion.

       4.      Inasmuch as defendant Loughry has indicated his desire to file additional briefing

to incorporate the transcript, a full and complete response to the motion for new trial should

likewise be based on the transcript of the proceeding rather than merely relying on notes and

memory.
   Case 2:18-cr-00134 Document 90 Filed 10/29/18 Page 2 of 3 PageID #: 1781



       5.     Accordingly, the United States respectfully requests that the Court allow the United

States to file its response to defendant Loughry’s motion for new trial within seven days after

defendant Loughry has filed any additional briefing.

       6.     Counsel for defendant Loughry has stated that he has no objection to this motion.

                                            Respectfully submitted,

                                            MICHAEL B. STUART
                                            United States Attorney
                                     By:
                                            s/Philip H. Wright
                                            PHILIP H. Wright
                                            Assistant United States Attorney
                                            WV State Bar No. 7106
                                            300 Virginia Street, East
                                            Charleston, WV 25301
                                            Telephone: 304-345-2200
                                            Fax: 304-347-5104
                                            E-mail: philip.wright@usdoj.gov

                                            s/R. Gregory McVey
                                            R. GREGORY McVEY
                                            Assistant United States Attorney
                                            WV State Bar No. 2511
                                            300 Virginia Street, East
                                            Room 4000
                                            Charleston, WV 25301
                                            Telephone: 304-345-2200
                                            Fax: 304-347-5104
                                            E-mail: greg.mcvey@usdoj.gov




                                               2
   Case 2:18-cr-00134 Document 90 Filed 10/29/18 Page 3 of 3 PageID #: 1782



                                 CERTIFICATE OF SERVICE


       It is hereby certified that service of the foregoing “UNITED STATES MOTION FOR

TIME TO FILE RESPONSE TO MOTION FOR NEW TRIAL” has been electronically filed and

service has been made on opposing counsel by virtue of such electronic filing on this 29th day of

October, 2018, to:

                     John A. Carr, Esq.
                     John A. Carr Attorney at Law, PLLC
                     179 Summers Street, Suite 209
                     Charleston, WV 25301




                                            s/Philip H. Wright
                                            PHILIP H. Wright
                                            Assistant United States Attorney
                                            WV State Bar No. 7106
                                            300 Virginia Street, East
                                            Charleston, WV 25301
                                            Telephone: 304-345-2200
                                            Fax: 304-347-5104
                                            E-mail: philip.wright@usdoj.gov




                                               3
